10/19/2022


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: DA 22-0307


                                      DA 22-0307
                                   _________________

 IN RE THE MARRIAGE OF:

 JOSHUA ARNOLD BACON,

              Petitioner and Appellant,
                                                                     ORDER
       and

 EMILY ANN BACON,

              Respondent and Appellee.
                                _________________

       The record was filed for purposes of this appeal on August 16, 2022. The opening
brief is now overdue.
       THEREFORE,
       IT IS ORDERED that Appellant shall prepare, file, and serve the opening brief on
appeal no later than November 18, 2022. Failure to file the brief within that time will result
in dismissal of this appeal with prejudice and without further notice.
       The Clerk is directed to provide copies of this Order to all parties of record.




                                                                                Electronically signed by:
                                                                                      Mike McGrath
                                                                         Chief Justice, Montana Supreme Court
                                                                                    October 19 2022